DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
	Claims 1-10 are pending and are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states in the preamble that “R” represents a rare earth element, and claim 1 also states that “a heavy rare earth element RH is included in the R-T-B based permanent magnet as R”. The limitation “a heavy rare earth element RH is included in the R-T-B based permanent magnet as R” appears to state that R is only present as RH (a heavy rare earth element). 
If this is the case, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if RH is included in the R-T-B based permanent magnet as R” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claim is further indefinite because in the case that R is only present as RH (as understood from the limitation “RH is included…as R”), then the ratio RH/R would simply be equal to RH/RH, which can only be equal to 1 (for non-zero values of RH), which is outside of the claimed range of “0.2 or less”.
The claim is further indefinite because in the case that R does not entirely consist of RH, it is unclear if R is instead the sum of the heavy rare earth elements (RH) and light rare earth elements (hereinafter “RL”), or if “R” entirely consists of RL, which renders the metes and bounds of the ratio RH/R indefinite, and therefore renders the metes and bounds of claim 1 indefinite.
The claim is also indefinite because the preamble of the claim states that “R represents a rare earth element” (singular), which is inconsistent with the inclusion of additional rare earth elements.
In the interest of compact prosecution, R will be interpreted in the present office action as the sum of both light and heavy rare earth elements as understood from [0023] of the applicant’s specification.
Claims 2-10 are rejected based on their dependency to rejected independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US 20150155083 A1).
Regarding claim 1, Miwa discloses an R-T-B sintered magnet (Abstract) which meets the claimed “R-T-B based permanent magnet” in the preamble; including R2T14B crystal grains in the main phase [0048]. Main phase grains inherently have grain boundaries, because grains are defined by their boundaries, which meets the limitation of “grain boundaries formed between the main phase grains”.
 The R-O-C-N concentrated parts are areas wherein concentrations of R, O, C, and N are higher than those in R2T14B [0019-0020].
Expression (1) of claim 1, states O/R(S)>O/R(C), which is an expression that states that the ratio of oxygen to R at the surface is greater than at the center of the magnet. This limitation is obvious over Miwa, who discusses that an area ratio of the R-O-C-N concentrated part occupying in that of the grain boundary on a cut surface of the R-T-B based sintered magnet is within a range of preferably 35% or more to 75% or less [0023]. Ex. “1-6” in Table 2 has an area ratio of 71% for the R-O-C concentrated part; considering that not only is the majority of the area ratio at the surface constituted by an R-O-C concentrated part, but also that the concentration of O is greater in the R-O-C concentrated region as compared to the main phase region (which contains R2T14B as discussed above), it is prima facie expected that the O/R ratio at the surface is greater than the O/R ratio at the center, which meets the claimed Expression (1).
Miwa further discusses that a O/R ratio in the R-O-C-N concentrated part satisfies the formula 0<(O/R)<1. Notably, as discussed above, the R-O-C-N concentrated part can constitute the majority fraction at the surface portion of the magnet, which means that the O/R ratio at the surface would be greater than the O/R ratio at the center of the magnet. This is evidenced by inner progress of ‘R’ corrosion”, wherein “inner” is interpreted as being analogous to the claimed “center”. Miwa additionally discusses increasing the oxygen content to achieve a desired corrosion resistance, but limiting the oxygen content to prevent deterioration of magnetic properties [0024], [0059].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a magnet with a greater O/R ratio in the surface as compared to the center, as doing so would reduce and/or prevent corrosion reactions from propagating towards the inner portion of a sintered magnet, and would therefore improve the corrosion resistance and ensure good magnetic properties [0013].
With regard to the claimed RH/R ratio of 0.2 or less in the R-O-C-N concentrated parts present in the surface of the R-T-B based permanent magnet, this ratio is indicative of a lower concentration of RH as compared to R (wherein R is understood as the total of heavy and light rare earth elements), and therefore a lower concentration of heavy rare earth elements as compared to light rare earth elements. In paragraphs [0253] and [0308], Miwa discloses diffusing 1% (by weight, with respect to the magnet) of Dy into the surface of the magnet, wherein Dy is a heavy rare earth element RH [0049]. A content of “R” is 25-35 wt% of the R-T-B sintered magnet [0055]. In the interest of calculation simplicity, due to the significantly greater amount of light rare earth element as compared to the amount of heavy rare earth element, the weight ratios will be used to estimate the atomic ratios: the resulting RH/R ratio of Miwa would be about 1/(25+1) to 1/(36+1), or 0.028-0.038, which is within the claimed range of 0.2 or less. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a greater proportion of light rare earth elements as compared to heavy rare earth elements, such that the resulting RH/R ratio would necessarily be 
Regarding claims 2-4, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Although Miwa does not explicitly teach that ΔO/R(S) is within the claimed ranges of ≥ 0.10 (in claim 2), ≥ 0.20 (in claim 3), or ≤ 0.38 (in claim 4), as discussed in the rejection of claim 1 above, achieving a greater O/R ratio in the surface as compared to in the center (which would result in a greater ΔO/R(S) value) would have been obvious to one of ordinary skill in the art:
Miwa further states that (O/R) is preferable to satisfy the following formula (2): (0.4<(O/R)<0.7: [0074]. In case when (O/R) is less than 0.4, a storage of hydrogen, produced by a corrosion reaction of water and "R" in the R-T-B based sintered magnet, cannot be sufficiently prevented; and corrosion resistance of the R-T-B based sintered magnet tends to deteriorate [0074]. While when (O/R) is more than 0.7, consistency with its main phase grain become worse and coercivity HcJ tends to be deteriorated [0074]. 
As can be seen in Tables 2 and 4 of Miwa, there are several inventive and comparative examples which possess O/R ratios of greater than 0.10.
Thus, Miwa clearly delineates the relationship between the O/R content, corrosion rates, and the magnetic coercivity. That is, a higher O/R ratio will reduce the corrosion reaction rate of water with R, which means that a higher O/R ensures sufficient corrosion resistance; in addition, lower O/R ratio improves the coercivity of the magnet. Therefore, varying the O/R ratio at the surface and in the center such that the ΔO/R(S) would be within the claimed range would have been obvious to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
Regarding claims 5-7, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Although Miwa does not explicitly teach that ΔO/R(300) is within the claimed ranges of ≥ 0.01 (in claim 5), ≥ 0.10 (in claim 6), or ≤ 0.28 (in claim 7), as discussed in the rejection of claim 1 above, achieving a greater O/R ratio nearer to the surface (because 300 µm, or 0.3 mm, is close to the surface) as compared to in the center (which would result in a greater ΔO/R(300) value) would have been obvious to one of ordinary skill in the art:
Miwa further states that (O/R) is preferable to satisfy the following formula (2): (0.4<(O/R)<0.7: [0074]. In case when (O/R) is less than 0.4, a storage of hydrogen, produced by a corrosion reaction of water and "R" in the R-T-B based sintered magnet, cannot be sufficiently prevented; and corrosion resistance of the R-T-B based sintered magnet tends to deteriorate [0074]. While when (O/R) is more than 0.7, consistency with its main phase grain become worse and coercivity HcJ tends to be deteriorated [0074]. 
Thus, Miwa clearly delineates the relationship between the O/R content, corrosion rates, and the magnetic coercivity. That is, a higher O/R ratio will reduce the corrosion reaction rate of water with R, which means that a higher O/R ensures sufficient corrosion resistance; in addition, lower O/R ratio improves the coercivity of the magnet. Therefore, varying the O/R ratio at the surface (such as about a depth of 300 µm) and in the center such that the ΔO/R(300) would be within the claimed range would have been obvious to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
Regarding claim 8, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above, but is silent regarding the heavy rare earth element being distributed such that the concentration increases from the center towards the surface.
However, Miwa states “According to the present embodiment, "R" is preferable to include RL (rare earth elements including at least either or both of Nd and Pr) in view of production cost and magnetic properties; and further, "R" is more preferable to include both RL and RH (rare earth elements including at least either or both of Dy and Tb) in view of improving magnetic properties” [0049]. Therefore, it is understood that RH elements possess better magnetic properties as compared to RL elements, but are more expensive. 
Paragraphs [0013], [0019]-[0020], [0065], and [0074] of Miwa discuss the relationship between surface corrosion and deterioration of magnetic properties due to such corrosion, and the importance of preventing inner corrosion from progressing. 
Thus, one of ordinary skill in the art would find it obvious to use the more valuable, better-performing (in terms of magnetic performance) heavy rare earth metal in greater concentration in the center of the magnet, which is more protected from corrosion, because using the expensive heavy rare earth metal on the outer portion/surface of the magnet, which is more susceptible to corrosion due to being exposed, would result in ‘wasting’ (so to speak) the valuable heavy rare earth metal.
Regarding claim 9, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Miwa does not explicitly teach that the N/R ratio at the surface is smaller than the N/R ratio at the center. However, it is prima facie expected that the N/R ratio at the surface is smaller at the surface than at the center in the R-T-B sintered magnets of Miwa, because Miwa as discussed in the rejection of claim 1 above teaches that R-O-C-N grains are present throughout the magnet, including at the surface. However, Miwa also teaches that hydrogen is produced in a corrosion reaction with water vapor in the environment [0065]. The hydrogen (formed from the corrosion reaction of R with water) would react with N at the surface of the sintered magnet to produce ammonia (NH3), which is a phenomenon that would necessarily occur (see paragraph [0054] of applicant’s specification). Thus, in view of the surface N being converted to ammonia and being vaporized, it is expected that the surface of the sintered magnet of Miwa would have a smaller N/R ratio at the surface of the magnet (due to the surface nitrogen being vaporized) than at the center of the magnet.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
Regarding claim 10, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Miwa further teaches that comparative examples “2-3” (Table 4) has an area ratio of 65%, which is close but not overlapping with the claimed range of 3-5%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735